In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Schechter, J.), dated February 6, 1991, which, upon a fact-finding order of the same court dated June 26, 1990, made upon the admission of the appellant, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of stolen property in the fourth degree, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated June 26, 1990.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that he was deprived of his right to a speedy dispositional hearing is unpreserved for appellate review (see, e.g., Matter of Michael P., 213 AD2d 717; Matter of Eugene S., 200 AD2d 574; Matter of Ralph D., 163 AD2d 752) and, in any event, without merit (see, Matter of Michael P., supra; Matter of Kasheen A., 197 AD2d 572).
The appellant’s challenge to the severity of his placement is academic. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.